Exhibit 10.11

PENDRELL CORPORATION

BOARD COMPENSATION POLICY

(Effective January 1, 2013)

General:

 

  •  

This compensation policy applies to all current and future board members of
Pendrell Corporation (PCO). The board of PCO reserves the right to amend this
policy from time to time, but such amendments shall not apply to awards that
have been earned prior to such amendments, without the consent of the respective
director.

Option Grants for Board Service:

 

  •  

Initial Service Option Grant. Each future board member who is not an employee of
PCO will receive options to purchase 75,000 shares of Class A Common Stock of
PCO at the current fair market value price. New members will receive the options
at the time they are elected. These options will vest in accordance with the
following schedule: Options will become 25% vested following each full year of
service as a board member, beginning with the date the options are granted, with
the result that the option becomes completely vested following four years of
service.

 

  •  

Annual Service Option Grant. Each current and future board member who is not an
employee of PCO and who is not a Paid Chairman (defined below) will receive
options to purchase 60,000 shares of Class A Common Stock of PCO at the current
fair market value price on an annual basis, to be granted on October 1 of each
year. These options will vest on the anniversary of the option grant (October
1), with the effect that the options become fully vested after one year of
service on the board.

Payments for Board Service:

 

  •  

Chairman Compensation. So long as the Chairman of the Board is not an employee
of PCO the Chairman shall receive $250,000 per year for service as Chairman paid
quarterly. A Chairman compensated pursuant to this paragraph is referred to as a
“Paid Chairman.”

 

  •  

Annual Service Payment. Each current and future board member who is independent
as determined by NASD Marketplace Rule 4350(d)(2) (“Independent”), and who is
not an employee of PCO and who is not a Paid Chairman shall receive $50,000 per
year for board service, paid quarterly.

 

  •  

Annual Committee Chair Service Payment. Each current and future board member who
is Independent, who is not an employee of PCO and who is not a Paid Chairman and
who serves as the chair of the Audit Committee or the Compensation Committee
shall receive $20,000 per year for such service, paid quarterly. Each current
and future board member who is Independent, who is not an employee of PCO and
who is not a Paid Chairman and who serves as the chair of the Nominating &
Governance Committee shall receive $15,000 per year for such service, paid
quarterly.

 

  •  

Annual Committee Service Payment. Each current and future board member who is
Independent, who is not an employee of PCO and who is not a Paid Chairman who
serves as a member, but not the chair, of the Audit Committee, Compensation
Committee or Nominating & Governance Committee shall receive $8,000 per year for
such service, paid quarterly.

 

  •  

Form of Payment. Each board member may make an annual election (an “Election”),
in writing, to receive his or her Chairman Compensation, Annual Service Payment,
Annual Committee Chair Service Payment and/or Annual Committee Service Payment
in the form of cash, Class A common stock of the Company (based on the closing
price of the Company’s common stock as quoted on the final business day of the
calendar quarter for which payment is earned), or a combination thereof. An
Election must be received by the Company no less than sixty (60) days prior to
the payment date for the first quarter of the four-quarter period to which the
Election applies, and once made, an Election may not be revoked or changed with
respect to such four-quarter period. If a board member does not file an Election
for any four-quarter period, the board member will be deemed to have elected to
receive his or her board compensation for that period in the manner elected by
the board member in his or her last valid Election. In the absence of such
Election, the board member’s compensation will be paid in cash.